previous petition. 2 See NRS 34.810(1)(b)(2); NRS 34.810(2). Appellant's
                 petition was procedurally barred absent a demonstration of good cause
                 and actual prejudice.        See MRS 34.726(1); NRS 34.810(1)(b); MRS
                 34.810(3).
                              First, relying in part on Martinez v. Ryan, 566 U.S.       132 S.
                 Ct. 1309 (2012), appellant argued that ineffective assistance of post-
                 conviction counsel excused his procedural defects. Ineffective assistance of
                 post-conviction counsel would not be good cause in the instant case
                 because the appointment of counsel in the prior post-conviction
                 proceedings was not statutorily or constitutionally required.        Crump v.
                 Warden, 113 Nev. 293, 303,934 P.2d 247, 253(1997); McKague v. Warden,
                 112 Nev. 159, 164, 912 P.2d 255, 258 (1996). Further, this court has
                 recently held that Martinez does not apply to Nevada's statutory post-
                 conviction procedures, see Brown v. McDaniel,          Nev.     ,     P.3d
                 (Adv. Op. No. 60, August 7, 2014), and thus, Martinez does not provide
                 good cause for this late and successive petition.
                              Second, he claimed that he had good cause because the district
                 court lacked jurisdiction to sentence him as a habitual criminal because
                 the State improperly filed the notice of intent. This claim did not
                 implicate the jurisdiction of the court, see Nev. Const. art. 6, § 6; MRS
                 171.010, and thus, did not provide good cause.
                              Finally, appellant claimed that he had good cause pursuant to
                 Lafler v. Cooper, 566 U.S.        , 132 S. Ct. 1376 (2012), and Missouri v.
                 Frye, 566 U.S.       , 132 S. Ct. 1399 (2012), because counsel was ineffective


                          2Hawes   v. State, Docket No. 49322 (Order of Affirmance, March 5,
                 2008).

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                in advising him to reject a plea offer from the State. Appellant's good
                cause argument was without merit because this claim of ineffective
                assistance of counsel was always available to be raised and appellant
                failed to demonstrate why he waited eight years to raise it. Further,
                because his case was final when Wier and Frye were decided, he failed to
                demonstrate that the cases would apply retroactively to him. Even if
                Lafler and Frye announced new rules of constitutional law, he failed to
                allege facts that meet either exception to the general principle that such
                rules do not apply retroactively to cases which were already final when the
                new rules were announced. See Colwell v. State, 118 Nev. 807, 816-17, 59
                P.3d 463, 469-70 (2002). Therefore, the district court did not err in
                denying the petition, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                                  frerA           J.



                                                                                  J.




                cc: Hon. Brent T. Adams, District Judge
                     Gary Eugene Hawes
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     3
U)) I947A